Citation Nr: 1029657	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  04 38 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1965 to January 1969.  
The Veteran also had active service from September 1974 to 
September 1977.

This appeal comes to the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which, inter alia, 
denied the Veteran's claim for service connection for PTSD.  
During the pendency of this appeal, jurisdiction of the claims 
folder was transferred to the RO in St. Petersburg, Florida.

This case previously reached the Board in November 2007.  At that 
time, the Veteran's service connection claim for PTSD was 
remanded for further development.  The case has been returned to 
the Board for further appellate consideration.  

In February 2005, the Veteran requested a hearing before a 
Veterans Law Judge at the RO.  In the April 2007 statement by the 
Veteran's representative (VA Form 646), the Veteran withdrew his 
request for a hearing.  However, in statements submitted in March 
and September 2008, the Veteran indicated that he wished to be 
rescheduled for a hearing.  In June 2010, the Veteran was sent a 
hearing clarification letter, to ascertain if the Veteran still 
wished to be provided with a hearing, and to request that the 
Veteran identify what type of hearing he would prefer.  The 
Veteran responded in July 2010, indicating that he no longer 
wished to receive a hearing.  As such, the Veteran's request for 
a hearing is considered withdrawn and the Board is under no 
obligation to provide him with one.  38 C.F.R. § 20.704(d) 
(2009).

In written correspondence in March 2010, the Veteran directly 
submitted to the Board an additional statement regarding his 
PTSD.  The agency of original jurisdiction (AOJ) has not 
considered this statement, and the Veteran has not signed a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) 
(2009).  However, this statement is essentially cumulative of 
other contentions already of record.  Thus, it may not be deemed 
additional evidence for which a written waiver would be required.  
Id.  Furthermore, the Board is granting the Veteran's claim 
currently on appeal, such that any failure to remand the 
Veteran's claim for further review by the AOJ is, at most, 
harmless error.

The Board considers the Veteran's claim for service connection 
for PTSD as encompassing all psychiatric disorders evident in the 
record, pursuant to the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental health disability that could 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD due to the Veteran's 
experience of fear of hostile military activity during his 
military service.  

2.  There is competent evidence that the Veteran's experience of 
fear during service caused his current PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be discussed further.  

Governing Laws and Regulations for Service Connection for PTSD

The establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is not required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (the Board 
must make a specific finding as to whether the Veteran engaged in 
combat).

Conversely, if VA determines the Veteran did not engage in combat 
with the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  That said, corroboration of every detail of a claimed 
stressor, including his personal participation, is not required; 
rather, he only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence 
of a nexus between the claimed in-service stressor and the 
current disability.  Just because, however, a physician or other 
health professional accepted an appellant's description of his 
military experiences as credible and diagnosed him as suffering 
from PTSD does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, 
a medical provider cannot generally provide supporting evidence 
that a claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 395-96.  

However, on July 13, 2010, VA recently amended its regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  This revision adds to the types of 
PTSD claims that VA will accept through credible lay testimony 
alone as being sufficient to establish occurrence of an in-
service stressor without undertaking further development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that 
the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)(3).  

As to the effective date of this amendment, the new provisions 
apply to applications for service connection for PTSD that: (1) 
are received by VA on or after July 13, 2010; (2) were received 
by VA before July 13, 2010 but have not been decided by a VA 
regional office as of July 13, 2010; (3) are appealed to the 
Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) 
were appealed to the Board before July 13, 2010 but have not been 
decided by the Board as of July 13, 2010; or (5) are pending 
before VA on or after July 13, 2010 because the United States 
Court of Appeals for Veterans Claims vacated a Board decision on 
an application and remanded it for readjudication.  See 75 Fed. 
Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. 
§ 3.304(f)(3)).

When, however, there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis for an Acquired Psychiatric Disorder to Include PTSD

The Veteran claims that he currently experiences PTSD due to 
events which occurred during his service in Vietnam.  The first 
requirement for service connection for PTSD is a diagnosis of 
PTSD.  See 38 C.F.R. § 3.304(f).  The Veteran was diagnosed with 
PTSD at a VA psychiatric examination in September 2002.  
Furthermore, subsequent VA medical treatment records dating up to 
June 2004 document the Veteran's medication and treatment for 
PTSD.  Therefore, the Board concludes that the Veteran currently 
experiences PTSD.  

The Veteran's first diagnosis of PTSD is from September 2002, 
such that there must be an in-service stressor event which is 
connected to the Veteran's current PTSD.  38 C.F.R. § 3.304(f).  
In regards to his in-service stressor, the Veteran has claimed 
that his current PTSD is due to several non-combat related events 
which occurred during service.  Service connection for PTSD 
generally requires credible evidence of one of the in-service 
stressors identified by the Veteran as causing his PTSD.  
38 C.F.R. § 3.304(f).  A review of the record reveals that the 
Veteran has alleged that his PTSD is the result of several non-
combat stressors.  Furthermore, he has not been issued any medals 
which might serve to show combat experience, nor do his service 
personnel records (SPRS) show any evidence that he experienced or 
was exposed to combat.  In such a case, there must be evidence to 
corroborate the Veteran's statements regarding his PTSD 
stressors.  Cohen, 10 Vet. App. at 143; Moreau, 9 Vet. App. at 
395.  

The Veteran has related an incident wherein he was present when 
an explosion occurred at a hotel during his service in Saigon in 
early 1966.  See the Veteran's stressor statements of July 2002, 
August 2003, March 2004, and November 2008; the VA medical 
treatment records from June and July 2002; and the September 2002 
VA psychiatric examination.  He indicated that a fellow service 
member was killed in the explosion.  Id.  Initially, the Veteran 
indicated that the service-members name was J.H. (see the 
September 2002 VA psychiatric examination); however, the AOJ has 
been unable to corroborate the death of anyone by this name in 
the time-frame or location alleged by the Veteran.  The Veteran 
has also indicated that he was confused about the name of the 
soldier who died, that he cannot be certain of the name, and that 
the service member who was killed might have had the first name 
Gary.  See the Veteran's statements of August 2003, March 2004, 
November 2008 and the VA medical treatment record of July 2002.  
In addition to his statements regarding this incident, in August 
2003 the Veteran also submitted a picture, which he purports was 
taken of the area a day after the explosion.  

Unfortunately, with the Veteran unable to remember the name of 
the service-member who allegedly died in this incident, and 
without more specific evidence regarding the time, date, and 
location, or any other units or service-members involved in such 
an incident, the AOJ has been unable to corroborate his account 
of this event as necessary for a non-combat PTSD stressor.  See 
38 C.F.R. § 3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the claimant 
must provide information sufficient for the records custodian to 
conduct a search of the corroborative records).  Therefore, this 
event cannot be sufficiently corroborated to provide a basis for 
granting service connection for PTSD.  

Second, the Veteran has indicated that he served aboard a ship in 
the "Brownwater Navy," indicated as on the YFR-890, for the 
period around April to August 1967.  See the Veteran's stressor 
statements of July 2002, January, March, and August 2003, March 
2004, February 2005, March and November 2008, and March 2010, 
along with his May 2004 notice of disagreement (NOD); see also 
the Veteran's September 2002 VA psychiatric examination.  The 
Veteran has indicated that several events occurred during his 
service on this vessel which could be considered "stressors" 
for VA purposes.  First, he has indicated that one night around 
May or June 1967, while on watch, an enemy attempted to board the 
ship, and the Veteran shot the individual.  See the Veteran's 
stressor statements of July 2002, March and August 2003, March 
2004, and March and November 2008; and the September 2002 VA 
psychiatric examination.  Second, the Veteran has also indicated 
that on one occasion the ship was trapped on a sandbar and he was 
afraid.  See the September 2002 VA psychiatric examination, and 
statement of August 2003.  Finally, the Veteran has indicated 
that they were frequently at GQ (general quarters) during their 
patrols, that he was stationed at a position on a 50-caliber 
machine gun, and generally indicated that he was afraid of being 
attacked by the enemy during the period that he was on patrol 
with this ship.  See the Veteran's statements of August 2003, 
November 2008.

Unfortunately, the AOJ has been unable to obtain any evidence to 
corroborate the Veteran's accounts regarding his alleged 
repelling of a Viet Cong attack, nor is there any evidence to 
show that the YFR-890 was ever under attack during the Veteran's 
service.  However, under the newly revised rules for PTSD, the 
Veteran must show that he had fear of hostile military activity, 
which is consistent with the places, types, and circumstances of 
his service, which produced a state of "fear, helplessness, or 
horror.  Then, this must be deemed adequate by a VA psychiatrist 
or psychologist to support a diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f).  

As such, the Veteran has indicated that his service in Vietnam 
aboard the YFR-890 caused him to experience fear which caused his 
PTSD.  The Veteran's service personnel records (SPRs) show that 
he was assigned to the NAVSUPPACT in Vietnam in July 1966 and was 
then assigned to duty aboard the USS Cadmus in September 1967, 
and arriving on board the Cadmus in October 1967, indicating 
service in Vietnam for a period between these dates.  
Furthermore, the Veteran's SPRs show that he was given the VSM 
(Vietnam Service Medal), as well as two bronze stars for service 
during the Vietnam Counteroffensive Campaign, further showing 
evidence of service in Vietnam at the time alleged by the 
Veteran.  In this case, the Veteran has also submitted pictures 
in August 2003 from his service aboard the YFR-890 showing him 
serving on a ship in Vietnam.  These photographs show him 
patrolling the shores of a river, and show the Veteran himself at 
one of the machine guns of the ship.  As such, this is sufficient 
to show that the Veteran spent at least some period of his 
service traversing a waterway in Vietnam while manning a machine 
gun.  

In a letter dated in May 2003, the National Archives indicated 
that the records from the YFR-890 have not been retained.  A 
request through the Defense Personnel Records Imaging System 
(DPRIS) in October 2009 also does not document the YFR-980 
receiving any enemy fire during April 1967.  However, in July 
2009 a DPRIS request shows that units of the NAVSUPPACT command 
were attacked in October, November, and December 1967.  This 
record also indicated that the YRBM-16 was attacked by sappers 
"inflicting heavy damage" in November 1967.  Furthermore, this 
record showed that the YFR-980 was in tow to Vietnam in the 
period from April 10-21, 1967.  As such, there is clearly 
evidence to corroborate the Veteran's testimony of serving in an 
area with an assignment which may have produced feelings of fear, 
without corroboration of actual attacks on units where the 
Veteran was present within the unit at the time of the event and 
that this occurred during a period of hostile enemy activity 
which may have "threatened death or serious injury."  38 C.F.R. 
§ 3.304(f).  

With service wherein the Veteran might have experienced fear of 
hostile military activity, the new method of establishing PTSD 
requires that a VA psychiatric examiner indicate that the in-
service event was adequate to cause the Veteran's current PTSD.  
The VA medical examination of September 2002 concluded that the 
Veteran endured "by his account, some frightening episodes in 
Vietnam," thereby implicitly including the Veteran's alleged 
service aboard the YFR-890.  The examiner indicated that the 
Veteran's service would "certainly be of the type which, 
according to the DSM-IV, could be precursors to posttraumatic 
stress disorder."  Finally, the VA psychiatric examiner noted 
that the Veteran had had "some childhood abuse, which may have 
predisposed him to such conditions, although there is no evidence 
that he, in fact, had posttraumatic stress disorder prior to 
enlistment."  As such, a liberal reading of the September 2002 
VA psychiatric examination provides evidence that a VA 
psychiatric examiner has concluded that the Veteran's current 
PTSD was caused by fear which he experienced in Vietnam.

In adjudicating this claim, the Board must consider the doctrine 
of reasonable doubt.  As the Court has written:  "A unique 
standard of proof applies in decisions on claims for Veterans' 
benefits.  Unlike other claimants and litigants, pursuant to 
38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" when there is an 
approximate balance of positive and negative evidence."  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of positive 
and negative evidence regarding the merits 
of an issue material to the determination in 
the matter, the benefit of the doubt in 
resolving each such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  As such, the Board 
notes that the Veteran's statement regarding the nature of his 
stressor, and in particular his fear during patrol on the YFR-
890, is to be granted the benefit of the doubt under the 
governing law.  Furthermore, the statement by the September 2002 
VA psychiatric examiner indicates that the Veteran's experiences 
during service were adequate to cause his PTSD.  Thus, the Board 
concludes that the evidence of record establishes a link between 
the Veteran's PTSD and his in-service fear of hostile military 
activity during his service in Vietnam.

Finally, the Board also takes into consideration the evidence 
that the Veteran experienced an extensive history of problems 
with drug and alcohol abuse subsequent to his service, and that 
he has been homeless for quite some time, which may also be 
considered indicators of the incurrence of, and self-medication 
for PTSD, which to corroborates his claim of service-incurred 
PTSD to some extent (although the evidence also indicates some 
level of alcohol substance abuse prior to service).  See the VA 
medical treatment records of December 1999 and January 2000, the 
Veteran's statement of May 2005, and the Veteran's brother's 
December 2002 statement.  

In consideration of the evidence of record, granting the Veteran 
the benefit of the doubt, one of his stressors is sufficiently 
corroborated, and has been indicated as a cause of his current 
PTSD.  Therefore, service connection for PTSD is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This decision does not 
in any way suggest that any additionally diagnosed disorder is 
the result of his service.  The precise nature and extent of his 
now service-connected PTSD is not before the Board at this time.  
Only when the RO rates the PTSD will this become a pertinent 
consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


